Name: Commission Regulation (EEC) No 1772/79 of 10 August 1979 determining the rice intervention centres other than Vercelli for the 1979/80 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 203/8 Official Journal of the European Communities 11 . 8 . 79 COMMISSION REGULATION (EEC) No 1772/79 of 10 August 1979 determining the rice intervention centres other than Vercelli for the 1979/80 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1^18/76 of 21 June 1976 on the common organiza ­ tion of the market in rice ('), as last amended by Regu ­ lation (EEC) No 1 552/79 (2 ), and in particular Article 4 (5) thereof,' Whereas, in accordance with Article 4 ( 1 ) of Regula ­ tion (EEC) No 1418 /76 , a single intervention price for paddy rice is fixed by the Council for the intervention centre at Vercelli ; whereas this price shall apply for all the other intervention centres to be determined after consultation with Member States ; whereas the selection of these centres must be governed by the application of the rules laid down by Council Regula ­ tion (EEC) No 1422/76 (3 ) ; Whereas the Member States have been consulted ; Whereas the measures provided for in this Regulation are in accordance with the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 For the 1979/80 marketing year, the large intervention centres other than Vercelli for areas of surplus rice production , as referred to in Article 4 ( 1 ) of Regulation (EEC) No 1418 /76, shall be those set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 September 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 August 1979 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 166, 25 . 6 . 1976, p . 1 . I2 ) OJ No L 188 , 26 . 7 . 1979 , p . 9 . (3 ) OJ No L 166, 25 . 6 . 1976, p . 18 . 11 . 8 . 79 Official Journal of the European Communities No L 203/9 ANNEX 1 . France Department Bouches-du-RhÃ ´ne Gard Intervention centre Aries Port-Saint-Louis-du-RhÃ ´ne Tarascon-sur-RhÃ ´ne Beaucaire Nimes, Saint-Gilles 2 . Italy Province Oristano Ferrara Mantova Milano Novara Pavia Reggio Emilia Vercelli Intervention centre Oristano Ponte Langorino Villa Garibaldi Abbiategrasso Casalvolone Novara Trecate Corteolona Mede Lomellina Palestro Sant'Angelo Lomellina San Giorgio Lomellina Novellara Balzola Crescentino Desana Formigliana Trino Vercellese